internal_revenue_service index no number release date cc dom p si - plr-112561-99 date x y a b c d e f g h date date date date date dear this is in reply to your letter dated date submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code x was incorporated on date x elected to be an s_corporation effective date the shareholders of x are a b c d e f g and h on date y an ineligible shareholder was admitted as a shareholder the admission of y as a shareholder resulted in the termination of x's s_corporation_election a x’s president was unaware that the admission of y as a shareholder would cause x’s s_corporation_election to terminate in date you as the accountant for x discovered during the preparation of x’s tax_return the ownership of x’s stock by y on date the x stock owned by y was acquired by eligible shareholders a represents that the terminating event was not part of a plan to terminate x’s s election or for tax_avoidance purposes x and its shareholders have agreed to make any adjustments that the commissioner may require consistent with the treatment of x as an s_corporation sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 of the code provides in part that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation sec_1362 of the code provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 of the code provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we hold that x’s election to be an s_corporation terminated on date as a result of the acquisition by y of the stock of x we also hold that the termination was inadvertent within the meaning of sec_1362 of the code we further hold that pursuant to the provisions of sec_1362 of the code x will be treated as an s_corporation from date to date and thereafter provided that x's election to be an s_corporation was otherwise valid and was not terminated under sec_1362 therefore the shareholders of x including y must include their pro_rata share of the separately_stated and nonseparately computed items of x as provided in sec_1366 make any adjustments to basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat x as described above this letter_ruling will be null and void except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x sincerely yours j thomas hines acting branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
